COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:      01-17-00918-CV

Trial court case number:    CV-0077741

Trial court:                County Court at Law No. 2 of Galveston County

       Appellants, Zsolt Petko and Zsuzsanna Adam, have filed a motion to reopen this
appeal, which we construe as a motion for rehearing. See TEX. R. APP. P. 49.1, 49.5.
Appellants’ motion is untimely. TEX. R. APP. P. 49.1, 49.5. In addition, this Court’s plenary
power expired on December 20, 2018, which is 30 days after it denied appellants’ motion
for en banc reconsideration. TEX. R. APP. P. 19.1(b). After its plenary power expires, this
Court cannot vacate or modify its judgment except as provided in Rule 19.3, which does
not apply here. See TEX. R. APP. P. 19.3.

       Accordingly, we dismiss appellants’ motion for lack of jurisdiction.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: January 9, 2020